ASSIGNMENT AGREEMENT

THIS AGREEMENT, is made and entered into as of this 25th day of March 2006, by
and between:

HM FLOOD BUSINESS TRUST LTD, a duly organized and existing trust, and having its
registered office at 5809 Raven Drive, Charleston, WV 25306 (“HM Trust”); and

WASTECH OF WEST VIRGINA, INC., a corporation duly organized and existing under
the laws of the State of West Virginia, and having its head office at 3 Broad
Street, Suite 3-A, Charleston, SC 29401 (“Wastech”).  

(HM Flood and Wastech shall individually be referred to as a “Party”, and all
collectively as the “Parties”).

WITNESSETH:

WHEREAS, On February 23rd, 2006 H3, LLC and the HM Trust entered into that Sales
Contract for the purchase of certain coal and mineral rights in the State of
West Virginia, a copy of which is attached hereto as Exhibit A; and

WHEREAS, on February 23rd, 2006 H3, LLC and the HM Trust also entered into that
Sales Contract for the purchase of certain oil and gas rights in the state of
West Virginia, a copy of which is attached hereto as Exhibit B (both Agreements
above collectively referred  to as, the “Master Agreements”); and

WHEREAS, Wastech desires to assign the Master Agreements and HM Trust wishes to
permit the assignment of the Master Agreements to Wastech.  

NOW, THEREFORE, intending to be bound, the Parties hereto agree as follows:

Article 1

Assignment

1.1

In consideration of $58,500.00, in hand paid, and refundable should the Master
Agreements not Close for any reason, plus such other additional consideration as
defined in Exhibit C, should the Master Agreements Close as contemplated,
attached hereto and incorporated herein by this reference, HM Trust hereby
assigns all of its rights, obligations, and liabilities under the Master
Agreements to Wastech, and Wastech hereby accepts such assignment
(“Assignment”). Insofar as rights and obligations under the Master Agreements
from the date of execution of this Agreement are concerned, references to HM
Trust therein shall be deemed replaced with references to Wastech.




1.2

As of the of execution of this Agreement, HM Trust shall have no further rights,
obligations, and liabilities of any kind whatsoever under the Master Agreements,
including the terms, conditions, covenants, agreements, and exhibits contained
therein.





{A0033116.DOC}




Article 2

Indemnification

Wastech shall indemnify and hold harmless HM Trust against any and all loss,
liability, damage or expenses which may be incurred by HM Trust due to any
claims of a third party in connection with the breach, default or
non-performance of the Master Agreements by Wastech on or after the date of
execution of this Agreement.

Article 3

Consent to Assignment by H3, LLC

Pursuant to the foregoing terms and conditions, H3, LLC hereby grants its
consent to the Assignment and represents and warrants that it shall not raise
any claim against HM Trust in connection with the breach, default or
non-performance of the Master Agreements by Wastech on or after the date of
execution of this Agreement.

Article 4

Continued Effectiveness

Except as otherwise provided herein, all terms and conditions of the Master
Agreements shall remain effective with respect to Wastech and H3, LLC.

Article 5

Dispute Resolution

This Agreement shall be governed by the laws of the State of West Virginia. Any
dispute or controversy arising from this Agreement shall be subject to the
dispute resolution procedures provided for under the respective laws and
procedures of the State of West Virginia.

Article 6

General

6.1

This Agreement contains the entire understanding among the Parties hereto with
respect to the matters covered herein and supersedes and cancels any prior
understanding with respect to the matters covered herein; and




6.2    No changes, alterations or modifications hereto shall be effective unless
made in writing and signed by all the Parties.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

Wastech of West Virginia, Inc.

H. M. Flood Business Trust Ltd.

By: /s/

BY:/s/

Name: Richard Tuorto

Name: John F. Hale Jr.

Title: President

Title: Trustee





{A0033116.DOC}




EXHIBIT A





{A0033116.DOC}




H3 LLC SALES CONTRACT




THIS AGREEMENT, made this 23rd day of February, 2006 by and between H3 LLC,
Route 1, Box 605, Milton, WV 25541, a West Virginia Limited Liability Company
hereinafter called the Sellers and the H. M. Flood Business Trust, Ltd, William
O’Dell Harris and John F. Hale, Jr. Trustees, 5809 Raven Drive, Charleston,
WV 25306 hereinafter called the Buyers.

WITNESSETH:  That in consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:

1.

SALE.  That the Sellers hereby agree to sell to the Buyers and the Buyers do
hereby agree to buy from the Sellers all of the following described properties
in the State of West Virginia:  All of the Coal and any other Mineral rights
(excepting and reserving all surface, oil and gas rights) described in
Exhibit A, being more fully described in the Deed Book and Page References in
Exhibit A, which said descriptions are hereby incorporated by reference.

2.

PURCHASE PRICE.  The Buyers agree to pay to the Sellers and the Sellers agree to
accept from the Buyers as full and complete payment for the subject properties
the total sum of

A.

Four Hundred Thousand Dollars ______________

$400,000.00

B.

Earnest Money Deposit paid herewith in the form of Forty Thousand Dollars
___________________


$40,000.00

C.

Balance to be paid in full at settlement
Three Hundred Sixty Thousand Dollars ________


$360,000.00




3.

SETTLEMENT.  Settlement shall be made on or before March 14, 2006.  If a longer
time is required to finance or process a purchase money loan, the date of
settlement shall be extended a reasonable time to effect these conditions;
provided, however, such extension of time shall not exceed thirty (30) days
unless agreed to in writing by Sellers.

4.

TITLE AND POSSESSION.  Upon payment of the whole purchase price, the Sellers
agree to execute and deliver to the Buyers, or their assigns Special Warranty
Deeds for the properties and further agree to give possession thereof at that
time.  Title is to be conveyed subject to liens and encumbrances of public
record and all rights-of-way, easements, and restrictions or encumbrances of
public record or which inspection of the property would reveal.  If the title
shall be found defective and cannot be perfected to the standard set forth
herein, then this Agreement shall be null and void and the deposit shall be
returned to the Buyers without interest, damages or costs.  Buyers hereby
expressly release Sellers and any Agent from all liability for damages arising
from any defect in title.





{A0033116.DOC}




5.

ADJUSTMENT.  Taxes for 2005 will be paid by H3 LLC.  Taxes for 2006 will be paid
by H. M. Flood Business Trust, Ltd.  The expenses of West Virginia documentary
stamps and preparation of the Deed of Conveyance shall be borne by the Buyers.

6.

RISK OF LOSS.  It is further understood and agreed that all risk of damage to
the property before settlement from fire, storm, vandalism, theft or other
hazards are to be the responsibility of the Sellers, and that this contract
shall be voidable, at the option of the Buyers, in the event such damage or loss
prior to settlement is substantial and at Sellers option is not, or cannot be
repaired, replaced or made good within a reasonable period of time by the
Sellers.

7.

AGREEMENT OF THE PARTIES.  The parties to this contract mutually agree that it
shall be binding upon their respective heirs, devisees, executors,
administrators or assigns; that this contract contains the entire agreement
between the parties hereto, and that they shall not be bounded by any terms,
conditions, statements, warranties, or representations, oral or written, not
herein contained.

8.

ADDITIONAL INFORMATION.  The parties hereto agree to procure and furnish the
attorney examining title for the Buyers or Buyers’ lending institution copies of
any information, material or governmental approvals in the actual possession of
Sellers.

9.

SPECIAL CONDITIONS/ADDENDUMS (as described herein):  Buyers shall purchase the
property and all improvements thereon in their present condition, “as is,” with
no warranty of any kind or nature, including, but not limited to, no warranty of
habitability, fitness for a particular use, physical condition or title other
than that Sellers have not previously conveyed the property and have created no
liens thereon which will not be released upon settlement.  Seller makes no
warranty express or implied with respect to the quantity, quality,
merchantability or recoverability of any coal, oil, gas or other minerals upon
the property.




Buyer:

H. M. Flood Business Trust, Ltd.

Seller:

H3 LLC

  date 2-23-06

Signature:

/s/

 Trustee

William O’Dell Harris

Signature:

/s/

 Member

Michael E. Hoeft

Signature:

/s/

______ Trustee

John F. Hale, Jr.

 

Address:  5809 Raven Drive, Charleston, WV 25306

Address:  Rt. 1, Box 605, Milton, WV 25541

Telephone:  800-860-8231; Fax:  740-327-1378

Telephone voice:  304-743-3682; Fax:  304-743-9118





{A0033116.DOC}








FEIN:

20-6841383

FEIN:

45-0481259











{A0033116.DOC}




STATE OF WEST VIRGINIA,

COUNTY OF KANAWHA, to wit:




I,

/s/

, a Notary Public in and for the aforesaid County and State, do hereby certify
that Michael E. Hoeft, Member of H3 LLC, whose name is signed to the foregoing
writing dated the 23rd day of February, 2006, acknowledged the same before me
this 23rd day of February, 2006, in my said County and State, as the duly
authorized act and deed of the limited liability company.




Given under my hand this 23rd day of February, 2006




My Commission expires May 14, 2012.




__________/s/______________

Notary Public           




STATE OF WEST VIRGINIA,

COUNTY OF KANAWHA, to wit:




I,

/s/

, a Notary Public in and for the aforesaid County and State, do hereby certify
that William O’Dell Harris and John F. Hale, Jr. Trustees of H. M. Flood
Business Trust, Ltd. whose name is signed to the foregoing writing dated the
23rd day of February, 2006, acknowledged the same before me this 23rd day of
February, 2006, in my said County and State, as the duly authorized act and deed
of the limited liability company.




Given under my hand this 23rd day of February, 2006




My Commission expires May 14, 2012.




__________/s/______________

Notary Public           








{A0033116.DOC}




EXHIBIT B





{A0033116.DOC}




H3 LLC SALES CONTRACT

THIS AGREEMENT, made this 23rd day of February, 2006 by and between H3 LLC,
Route 1, Box 605, Milton, WV 25541, a West Virginia Limited Liability Company
hereinafter called the Sellers and the H. M. Flood Business Trust, Ltd, William
O’Dell Harris and John F. Hale, Jr. Trustees, 5809 Raven Drive, Charleston,
WV 25306 hereinafter called the Buyers.

WITNESSETH:  That in consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:

1.

SALE.  That the Sellers hereby agree to sell to the Buyers and the Buyers do
hereby agree to buy from the Sellers all of the following described property in
Fayette County, West Virginia:  O&G 5898.49 New River, New Haven District, Tax
ID Number 01-9999-0814-8854-0000, being the Oil and Gas under the surface of
Surface Tax Map 114, Parcel 4 and being more fully described in Deed Book 602,
page 194.

2.

PURCHASE PRICE.  The Buyers agree to pay to the Sellers and the Sellers agree to
accept from the Buyers as full and complete payment for the subject properties
the total sum of

A.

One Hundred Twenty Thousand Dollars _______

$120,000.00

B.

Earnest Money Deposit paid herewith in the form of Ten Thousand Dollars
____________________


$10,000.00

C.

Balance to be paid in full at settlement
One Hundred Ten Thousand Dollars ___________


$110,000.00




3.

SETTLEMENT.  Settlement shall be made on or before March 14, 2006.  If a longer
time is required to finance or process a purchase money loan, the date of
settlement shall be extended a reasonable time to effect these conditions;
provided, however, such extension of time shall not exceed thirty (30) days
unless agreed to in writing by Sellers.  Time is of the essence for the
performance of this contract.

4.

TITLE AND POSSESSION.  Upon payment of the whole purchase price, the Sellers
agree to execute and deliver to the Buyers, or their assigns Special Warranty
Deeds for the properties and further agree to give possession thereof at that
time.  Title is to be conveyed subject to liens and encumbrances of public
record and all rights-of-way, easements, and restrictions or encumbrances of
public record or which inspection of the property would reveal.  If the title
shall be found defective and cannot be perfected to the standard set forth
herein, then this Agreement shall be null and void and the deposit shall be
returned to the Buyers without interest, damages or costs.  Buyers hereby
expressly release Sellers and any Agent from all liability for damages arising
from any defect in title.





{A0033116.DOC}




5.

ADJUSTMENT.  Taxes for 2005 will be paid by H3 LLC.  Taxes for 2006 will be paid
by H. M. Flood Business Trust, Ltd.  The expenses of West Virginia documentary
stamps and preparation of the Deed of Conveyance shall be borne by the Buyers.

6.

RISK OF LOSS.  It is further understood and agreed that all risk of damage to
the property before settlement from fire, storm, vandalism, theft or other
hazards are to be the responsibility of the Sellers, and that this contract
shall be voidable, at the option of the Buyers, in the event such damage or loss
prior to settlement is substantial and at Sellers option is not, or cannot be
repaired, replaced or made good within a reasonable period of time by the
Sellers.

7.

AGREEMENT OF THE PARTIES.  The parties to this contract mutually agree that it
shall be binding upon their respective heirs, devisees, executors,
administrators or assigns; that this contract contains the entire agreement
between the parties hereto, and that they shall not be bounded by any terms,
conditions, statements, warranties, or representations, oral or written, not
herein contained.

8.

ADDITIONAL INFORMATION.  The parties hereto agree to procure and furnish the
attorney examining title for the Buyers or Buyers’ lending institution copies of
any information, material or governmental approvals in the actual possession of
Sellers.

9.

SPECIAL CONDITIONS/ADDENDUMS (as described herein):  Buyers shall purchase the
property and all improvements thereon in their present condition, “as is,” with
no warranty of any kind or nature, including, but not limited to, no warranty of
habitability, fitness for a particular use, physical condition or title other
than that Sellers have not previously conveyed the property and have created no
liens thereon which will not be released upon settlement.  Seller makes no
warranty express or implied with respect to the quantity, quality,
merchantability or recoverability of any coal, oil, gas or other minerals upon
the property.




Buyer:

H. M. Flood Business Trust, Ltd.

Seller:

H3 LLC

  date 2-23-06

Signature:

/s/

 Trustee

William O’Dell Harris

Signature:

/s/

 Member

Michael E. Hoeft

Signature:

/s/

______ Trustee

John F. Hale, Jr.

 

Address:  5809 Raven Drive, Charleston, WV 25306

Address:  Rt. 1, Box 605, Milton, WV 25541

Telephone:  800-860-8231; Fax:  740-327-1378

Telephone voice:  304-743-3682; Fax:  304-743-9118





{A0033116.DOC}








FEIN:

20-6841383

FEIN:

45-0481259

  

STATE OF WEST VIRGINIA,

COUNTY OF KANAWHA, to wit:




I,

/s/

, a Notary Public in and for the aforesaid County and State, do hereby certify
that Michael E. Hoeft, Member of H3 LLC, whose name is signed to the foregoing
writing dated the 23rd day of February, 2006, acknowledged the same before me
this 23rd day of February, 2006, in my said County and State, as the duly
authorized act and deed of the limited liability company.




Given under my hand this 23rd day of February, 2006




My Commission expires May 14, 2012.




__________/s/______________

Notary Public           




STATE OF WEST VIRGINIA,

COUNTY OF KANAWHA, to wit:




I,

/s/

, a Notary Public in and for the aforesaid County and State, do hereby certify
that William O’Dell Harris and John F. Hale, Jr. Trustees of H. M. Flood
Business Trust, Ltd. whose name is signed to the foregoing writing dated the
23rd day of February, 2006, acknowledged the same before me this 23rd day of
February, 2006, in my said County and State, as the duly authorized act and deed
of the limited liability company.




Given under my hand this 23rd day of February, 2006




My Commission expires May 14, 2012.




__________/s/______________

Notary Public           








{A0033116.DOC}




EXHIBIT C




Additional Consideration, pursuant to Article 1.1 herein:

1.

Wastech shall tender $1,122,000 in bank or certified funds to HM Trust on or
before August 25th, 2006; and

2.

Wastech shall tender $11,750,000 in the form of common stock of Wastech, valued
for purposes of this Assignment at $1.00, or 11,750,000 shares; and

3.

Wastech shall execute a $4,000,000 Term Note, bearing interest at 3% per annum,
with a maturity date 36 months from the date of Closing of the Master Agreements
referenced herein above; and

4.

Wastech shall execute an Employment Agreement with one John F. Hale, Jr., at a
rate and with such benefits, retirement or otherwise, mutually agreed upon by
the Parties hereto; and further

5.

Wastech shall evaluate the prospective employment of Richard J. Parris at a
rate, and with such benefits as the Parties hereto may mutually agree.





{A0033116.DOC}


